Citation Nr: 0315771	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-09 873	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to a higher initial evaluations for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by 
which the Milwaukee RO granted service connection for PTSD 
and assigned a 10 percent evaluation effective June 1, 1997.  
By a decision dated in July 1998, the Chicago RO increased 
the disability rating to 30 percent effective April 22, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  (In 
this case, the RO staged 10 percent and 30 percent ratings.)  
By letter dated in April 1998-which the RO construed as a 
claim for an increased rating-the veteran contended that his 
"original rating" of 10 percent should have been 
significantly higher, that the VA examination used to support 
the rating decision was inadequate, and that the duty to 
assist had not been provided.  It consequently appears that 
he disputed the action taken in October 1997 when an initial 
rating of 10 percent was assigned.  In the Board's view, this 
constitutes disagreement with the original rating decision.  
38 C.F.R. § 20.201 (2002).  Therefore, because of this April 
1998 notice of disagreement, the question currently under 
consideration is entitlement to higher initial ratings.  


FINDING OF FACT

The veteran's PTSD symptoms include social avoidance, 
apprehension and anxiety, emotional guarding, unpredictable 
moods with irritability and over reactivity, difficulty 
concentrating, difficulty with short-term memory, frequent 
nightmares about trauma experienced in Vietnam, and frequent 
(daily) distressing and intrusive memories of Vietnam 
experiences, productive of total occupational and social 
impairment.  

CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.126, and 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD symptoms warrant a 100 
percent evaluation.  For the reasons set forth below, the 
Board agrees.

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 2002); and 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  Since this appeal originated from the veteran's 
disagreement with the original assignment of a rating for 
PTSD, the Board considers the severity of the disability 
during the entire period from the initial assignment of a 
rating to the present.  See Fenderson, supra. 

VA treatment records dated from March 1997 to December 2000 
show that the veteran was treated for PTSD.  A discharge 
summary shows a diagnosis of chronic PTSD in May 1997.  At 
that time the examiner assigned a global assessment of 
functioning (GAF) score of 41.  The records also show that 
the veteran regularly attended a variety of groups such as a 
PTSD continuing care group, a journal group, and a meditation 
group in 1997.  The record shows continued individual therapy 
through 2002.  In a September 1999 individual therapy 
progress note, the examiner reported that the veteran's 
tolerance for frustration and stress is non-existent and he 
tends to blow up on a moment's notice.  In a June 2001 
progress note, complaints of continued flashbacks were noted.  

Three VA examination reports are in the claims file.  A 
report of an examination conducted in June 1997 reflects a 
diagnosis of PTSD and alcohol abuse, and a GAF score of 75 to 
80.  The report relates that the veteran stated that he could 
not get along with co-workers at either of his prior places 
of employment, lost $16,000 at his business and could not 
sell the business.  He was angry at the world, experienced 
dreams off and on of the events in Vietnam, had flashbacks of 
all the events in Vietnam triggered by a noise or smell, and 
hates crowds.  The veteran reported a long history of alcohol 
abuse, four DUIs, multiple fights with arrests for disorderly 
conduct, and depressive symptoms.  While the examiner noted 
no symptoms of persistent avoidance of Vietnam-related 
stimuli, the examiner did observe that there was no interest 
in anything other than Vietnam-related material.  The 
examiner related that the veteran had difficulty 
concentrating, had an exaggerated startle response, and was 
constantly irritable.  There was no indication that the 
examiner reviewed the claims file and no diagnostic testing 
was done. 

A VA examination report dated in June 1998 shows diagnosis of 
PTSD, with marked difficulty in social and occupational 
functioning and difficulty with co-workers.  The history was 
substantially the same as related in the prior examination 
report.  In addition, the veteran noted two prior marriages 
that ended in divorce.  The mental status examination showed 
that the veteran was oriented to time, place and person.  
There was no thought disorganization, hallucinations, 
delusions, inappropriate behavior, or suicidal or homicidal 
plans.  His personal hygiene was considered fair and his 
memory intact.  No panic attacks were observed clinically and 
his affect was appropriate.  His mood appeared anxious and he 
admitted having sleeping problems.  He appeared somewhat 
defensive.  A GAF score was not assigned.  The report did not 
indicate whether the examiner had reviewed the claims file or 
conducted any psychological testing.  

A report of a VA examination conducted in February 2003 
reflects that the examiner reviewed the claims file, took an 
extensive history, conducted a thorough mental status 
examination, and performed psychological testing.  The 
examiner concluded that the veteran's symptoms were chronic 
and severe.  The degree of symptomatic distress was 
considered extreme.  The veteran remained socially isolated, 
interpersonally alienated, emotionally distant and markedly 
avoidant.  The examiner felt it was inconceivable that the 
veteran could maintain any type of gainful employment.  The 
veteran's stress and frustration tolerance were extremely 
low.  It was felt that the veteran would have great 
difficulty dealing with even the minor pressures, stresses, 
and frustrations normally seen in the workplace.  He could 
not tolerate even minor supervisory control or direction, 
without becoming angry and over reacting.  The examiner 
determined that the veteran's overall impairment resulting 
from PTSD was markedly severe, with major adverse effects in 
every area of his life, socially, psychologically and 
occupationally.  Psychological testing was consistent with 
these conclusions.  The examiner assigned a GAF score of 43 
and explained that the GAF score of 41 that was assigned in 
the discharge summary in 1997 was a much more accurate 
assessment of the veteran's symptomatology than the GAF score 
of 75 to 80 assigned at the 1997 VA examination. 

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2002).  Under Diagnostic Code 9411, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

The Board finds that the veteran's PTSD symptom picture more 
nearly approximates the criteria required for a 100 percent 
disability rating in that he experiences total occupational 
impairment due to his PTSD-related symptoms.  In particular, 
total occupational impairment is evidenced by the veteran's 
inability to deal with customers or employees in his 
automotive shop without getting upset and angry, and 
isolating them.  Reflecting the severity of the veteran's 
impairment is his frequently occurring distressing and 
intrusive memories of Vietnam which are triggered by weather 
or the sound of helicopters, dreaming about his friend, and 
his long history of angry outbursts and hostile reactions.  
In unfamiliar settings the veteran experiences hypervigilant 
behaviors and remains highly avoidant, staying to himself and 
going nowhere.  That the veteran's symptoms result in total 
social impairment is shown by his two failed marriages, his 
occasional contact with his daughter, and his relationship 
with a lady friend currently maintained because she gives him 
distance and leaves him alone.  The Board also finds it 
significant that the veteran chooses to live in a secluded 
area away from neighbors or activity, does not participate in 
holiday activities, especially Thanksgiving which he 
indicates is the timeframe of his friend's death in Vietnam.  

Given the nature of the mental status findings made since the 
award of service connection, which have remained fairly 
consistent, and because of the recent assessment by the VA 
examiner that the veteran's GAF score was best characterized 
as being in the low 40s, even from the time of earlier 
assessments, the Board finds that the veteran's symptoms more 
nearly approximate a 100 percent rating for the entire period 
since the award of service connection.  Fenderson, supra.  


ORDER

A 100 percent initial rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

